Name: Commission Regulation (EC) No 118/1999 of 20 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities21. 1. 1999 L 16/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 118/1999 of 20 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 21. 1. 1999L 16/2 ANNEX to the Commission Regulation of 20 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 85,8 204 53,7 624 151,0 999 96,8 0707 00 05 052 99,2 053 102,9 999 101,0 0709 10 00 220 68,8 999 68,8 0709 90 70 052 136,9 204 141,8 628 122,8 999 133,8 0805 10 10, 0805 10 30, 0805 10 50 052 50,1 204 40,1 212 44,1 220 31,7 600 47,3 624 43,6 999 42,8 0805 20 10 052 34,1 204 64,7 999 49,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,0 204 61,0 464 74,1 624 71,8 999 67,0 0805 30 10 052 48,8 600 78,3 999 63,6 0808 10 20, 0808 10 50, 0808 10 90 060 40,4 400 74,5 404 74,8 720 91,7 728 101,1 999 76,5 0808 20 50 052 137,9 064 59,1 400 81,9 720 40,2 999 79,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.